DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "intelligently detecting” in claim 1 is a relative term which renders the claim indefinite.  The term "intelligently detecting" is not defined by the claim, the Independent claim 8 and 15 are rejected on the same basis, and dependent claims 2-7, 9-14 and 16-20 are rejected based upon their dependence on their respective parent claim.
The term "intelligently identifying” in claim 1 is a relative term which renders the claim indefinite.  The term "intelligently identifying" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Independent claim 8 and 15 are rejected on the same basis, and dependent claims 2-7, 9-14 and 16-20 are rejected based upon their dependence on their respective parent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNulty et al. (‘McNulty’ hereinafter) (Publication Number 20130218669) in view of Yarvis et al. (‘Yarvis’ hereinafter) (Publication Number 20120246000) and further in view of Roundtree et al. (‘Roundtree’ hereinafter) (Publication Number 20140278992).

As per claim 1, McNulty teaches
A method of improving detection and utilization of attributes of a user, said method comprising: (see abstract and background)
sending, by a computer processor, a query to a device operated by a user of the device; (digital content advertisement accessed by user, paragraph [0049], where it is noted that the applicant specification as filed states that “The first query 116 and the second query 118 may be an offer or advertisement” at paragraph [0019]; see also paragraph [0050])
receiving, by the computer processor, a response from the user related to the query; (user interactions with digital content, paragraph [0049]; see also paragraph [0050])
intelligently detecting, by the computer processor, attributes of the user based on the query; (data relating to the interactions between the user and the digital content are used to populate and/or update appropriate tables relating to the user, paragraph [0049])
sending, by a computer processor, a second query to the user; (users to receive digital content in the form of, for example, advertisements and scheduled campaigns, paragraph [0050])
receiving, by the computer processor, a second response to the second query; (user "clicks" or otherwise accesses the digital content, paragraph [0051])
[…]
McNulty does not explicitly indicate “intelligently identifying, by the computer processor, using the intelligently detected attributes, whether the user is responding to the second query for a second user;”, “associated with whether the user of the device is responding to the second query for a second user”, “associated with whether the user of the device is responding to the second query for a second user”.
However, Yarvis discloses “intelligently identifying, by the computer processor, using the intelligently detected attributes, whether the user is responding to the second query for a second user;”, “associated with whether the user of the device is responding to the second query for a second user”, “associated with whether the user of the device is responding to the second query for a second user” (in-market purchasing interests by users, paragraph [0042], where purchasing interests describe items offered for purchase and it is noted that the applicant specification as filed states that “The first query 116 and the second query 118 may be an offer or advertisement” at paragraph [0019]; identify user goals based and user performing task related to others, paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty and Yarvis because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways for gathering, accumulating, manipulating, managing and utilizing context information regarding a user (see Yarvis, paragraph [0004]-[0005]). This gives the user the advantage of having more appropriate choices when advertisers or online stores use context information regarding the user.
Neither McNulty nor Yarvis explicitly indicate “creating, by the computer processor, a query tag […]; and storing, by the computer processor, a numerical value associated with the query tag […]”.
However, Roundtree discloses “creating, by the computer processor, a query tag […]; and storing, by the computer processor, a numerical value associated with the query tag […]” (demographic and interest tags storing characteristics, paragraph [0016]; characteristic tags and probabilities, paragraph [0020], where probability reads on numerical value; see also paragraphs [0027],[0031],[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty, Yarvis and Roundtree because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing more relevant information to a user based on past user reactions and interactions with content (Roundtree, paragraphs [0013]-[0014]). This gives the user the advantage of being presented with more relevant information.

As per claim 2, McNulty teaches
the second query includes a query database that includes: a plurality of query tags corresponding to expected attributes of a target user; (data relating to the interactions between the user and the digital content are used to populate and/or update appropriate tables relating to the user, paragraph [0049])
[…]
the method further comprising: detecting a plurality of attributes of the user; and receiving, by the computer processor, data corresponding to the detected plurality of attributes of the user. (data reflecting these measurements and interactions are subsequently uploaded to database 218 and used to update the appropriate user and entity tables, paragraph [0051])
Neither McNulty nor Yarvis explicitly indicate “and a numerical value associated with each of the plurality of query tags”.
However, Roundtree discloses “and a numerical value associated with each of the plurality of query tags” (demographic and interest tags storing characteristics, paragraph [0016]; characteristic tags and probabilities, paragraph [0020], where probability reads on numerical value; see also paragraphs [0027],[0031],[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty, Yarvis and Roundtree because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing more relevant information to a user based on past user reactions and interactions with content (Roundtree, paragraphs [0013]-[0014]). This gives the user the advantage of being presented with more relevant information.

As per claim 4, McNulty teaches
the second query is an advertisement, (users to receive digital content in the form of, for example, advertisements and scheduled campaigns, paragraph [0050])
[…] includes at least obtaining data related to whether the user of the device does not include attributes of a target population of the advertisement. (data reflecting these measurements and interactions are subsequently uploaded to database 218 and used to update the appropriate user and entity tables, paragraph [0051])
McNulty does not explicitly indicate “and wherein the step of obtaining data related to whether the user of the device is responding to the advertisement for another user”.
However, Yarvis discloses “and wherein the step of obtaining data related to whether the user of the device is responding to the advertisement for another user” (in-market purchasing interests by users, paragraph [0042], where purchasing interests describe items offered for purchase and it is noted that the applicant specification as filed states that “The first query 116 and the second query 118 may be an offer or advertisement” at paragraph [0019]; identify user goals based and user performing task related to others, paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty and Yarvis because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways for gathering, accumulating, manipulating, managing and utilizing context information regarding a user (see Yarvis, paragraph [0004]-[0005]). This gives the user the advantage of having more appropriate choices when advertisers or online stores use context information regarding the user.

As per claim 6,
McNulty does not explicitly indicate “identifying, by the computer processor, a second device of a second user, wherein the identifying is based on the query tag associated with whether the user of the device is responding to the second query for a second user; and transmitting, by the computer processor, the query to the second device”
However, Yarvis discloses “identifying, by the computer processor, a second device of a second user, wherein the identifying is based on the query tag associated with whether the user of the device is responding to the second query for a second user; and transmitting, by the computer processor, the query to the second device” (in-market purchasing interests by users, paragraph [0042], where purchasing interests describe items offered for purchase and it is noted that the applicant specification as filed states that “The first query 116 and the second query 118 may be an offer or advertisement” at paragraph [0019]; identify user goals based and user performing task related to others, paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty and Yarvis because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways for gathering, accumulating, manipulating, managing and utilizing context information regarding a user (see Yarvis, paragraph [0004]-[0005]). This gives the user the advantage of having more appropriate choices when advertisers or online stores use context information regarding the user.

As per claims 8-9, 11 and 13,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2, 4 and 6, respectively, and are similarly rejected.

As per claims 15-16, 18 and 20,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2, 4 and 6, respectively, and are similarly rejected.


Claims 3, 7, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McNulty et al. (‘McNulty’ hereinafter) (Publication Number 20130218669) in view of Yarvis et al. (‘Yarvis’ hereinafter) (Publication Number 20120246000) and further in view of Roundtree et al. (‘Roundtree’ hereinafter) (Publication Number 20140278992) and further in view of Bryc et al. (‘Bryc’ hereinafter) (Patent Number 8799814).

As per claim 3,
Neither McNulty nor Yarvis explicitly indicate “[…] based on the response, by the computer processor, the numerical value associated with each query tag of the plurality of query tags that corresponds to each detected attribute of the detected plurality of attributes; creating, by the computer processor, a new query tag in the query tag database for each of the detected plurality of attributes that does not have a corresponding query tag in the query tag database; and storing, by the computer processor, a numerical value associated with each new query tag”.
However, Roundtree discloses “[…] based on the response, by the computer processor, the numerical value associated with each query tag of the plurality of query tags that corresponds to each detected attribute of the detected plurality of attributes; creating, by the computer processor, a new query tag in the query tag database for each of the detected plurality of attributes that does not have a corresponding query tag in the query tag database; and storing, by the computer processor, a numerical value associated with each new query tag” (demographic and interest tags storing characteristics, paragraph [0016]; characteristic tags and probabilities, paragraph [0020], where probability reads on numerical value; see also paragraphs [0027],[0031],[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty, Yarvis and Roundtree because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing more relevant information to a user based on past user reactions and interactions with content (Roundtree, paragraphs [0013]-[0014]). This gives the user the advantage of being presented with more relevant information.
Neither McNulty, Yarvis nor Roundtree explicitly indicate “automatically incrementing”.
However, Bryc discloses “automatically incrementing” (count value for users, users who clicked on advertising campaign, count values indicate that the campaign was exposed to users, column 8, line 65 through column 9, line 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty, Yarvis, Roundtree and Bryc because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing improved selection and placement of content that is tailor to individual users (Bryc, column 1, lines 29-44). This gives the user the advantage of having more appropriate advertisements that they can choose from.

As per claim 7,
Neither McNulty nor Yarvis explicitly indicate “obtaining, by the computer processor, input text from the user of the device; determining, by the computer processor, an attribute of the user based on the input text; and […], by the computer processor, the numerical value associated a query tag that corresponds with attribute of the user based on the input text”.
However, Roundtree discloses “obtaining, by the computer processor, input text from the user of the device;” (user input, paragraph [0014]), “determining, by the computer processor, an attribute of the user based on the input text; and […], by the computer processor, the numerical value associated a query tag that corresponds with attribute of the user based on the input text” (demographic and interest tags storing characteristics, paragraph [0016]; characteristic tags and probabilities, paragraph [0020], where probability reads on numerical value; see also paragraphs [0027],[0031],[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty, Yarvis and Roundtree because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing more relevant information to a user based on past user reactions and interactions with content (Roundtree, paragraphs [0013]-[0014]). This gives the user the advantage of being presented with more relevant information.
Neither McNulty, Yarvis nor Roundtree explicitly indicate “automatically incrementing”.
However, Bryc discloses “automatically incrementing” (count value for users, users who clicked on advertising campaign, count values indicate that the campaign was exposed to users, column 8, line 65 through column 9, line 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty, Yarvis, Roundtree and Bryc because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing improved selection and placement of content that is tailor to individual users (Bryc, column 1, lines 29-44). This gives the user the advantage of having more appropriate advertisements that they can choose from.

As per claims 10 and 14,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 3 and 7, respectively, and are similarly rejected.

As per claim 17,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 3 and is similarly rejected.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McNulty et al. (‘McNulty’ hereinafter) (Publication Number 20130218669) in view of Yarvis et al. (‘Yarvis’ hereinafter) (Publication Number 20120246000) and further in view of Roundtree et al. (‘Roundtree’ hereinafter) (Publication Number 20140278992) and further in view of Aharony et al. (‘Aharony’ hereinafter) (Publication Number 20150234939).

As per claim 5, McNulty teaches
the user is a recipient of the advertisement (users to receive digital content in the form of, for example, advertisements and scheduled campaigns, paragraph [0050]) 
[…] the method further comprising: […] and storing, by the computer processor, […] (data relating to the interactions between the user and the digital content are used to populate and/or update appropriate tables relating to the user, paragraph [0049]).
McNulty does not explicitly indicate “and wherein the recipient is responding to the advertisement on behalf of the second user”.
However, Yarvis discloses “and wherein the recipient is responding to the advertisement on behalf of the second user” (in-market purchasing interests by users, paragraph [0042], where purchasing interests describe items offered for purchase and it is noted that the applicant specification as filed states that “The first query 116 and the second query 118 may be an offer or advertisement” at paragraph [0019]; identify user goals based and user performing task related to others, paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty and Yarvis because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways for gathering, accumulating, manipulating, managing and utilizing context information regarding a user (see Yarvis, paragraph [0004]-[0005]). This gives the user the advantage of having more appropriate choices when advertisers or online stores use context information regarding the user.
Neither McNulty, Yarvis nor Roundtree explicitly indicate “determining, by the computer processor, the level of closeness between the recipient and the second user; […] the level of closeness of the recipient and the second user in a query database.”
However, Aharony discloses “determining, by the computer processor, the level of closeness between the recipient and the second user; […] the level of closeness of the recipient and the second user in a query database” (determine that the first user and second user are close, paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNulty, Yarvis, Roundtree and Aharony because using the steps claimed would have given those skilled in the art the tools to improve the invention by analyzing user activities and summarizing social interactions between users to determine their relationship (Aharony, paragraphs [0002]-[0003]). This gives the user the advantage of having an automated way of determining or measuring the level or degree of relationship between users.

As per claim 12,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.

As per claim 19,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198